Citation Nr: 1009025	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Amrit Sidhu, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for a lumbar 
spine disability.  Subsequently, the claim has been moved to 
the jurisdiction of the VA RO in Portland, Oregon. 


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was 
treated for complaints of recurrent low back pain, with an 
ultimate diagnosis of lumbosacral strain.  

2.  The Veteran's spine was evaluated as normal on separation 
examination in February 1975.

3.  The Veteran reports having symptoms of low back pain from 
service until the present.

4.  Private medical records reveal that the Veteran was 
diagnosed with degenerative disc disease in approximately 
1984 and that he continues to have symptoms of low back pain.

5.  VA medical opinions dated April 2007 and July 2008, 
relate the Veteran's current low back disability to active 
service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a lumbar spine 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Veteran had active service from April 1974 to March 1975.  
A January 1975 service treatment record indicates that the 
Veteran was seen for complaints of low back pain, which were 
present for several months.  The diagnosis was lumbosacral 
strain.  An orthopedic consultation was conducted later that 
month and reached the same diagnosis; lumbosacral strain.  
Interestingly, radiology examination conducted with this 
consultation revealed narrowing of the L5-S1 disc interspace.  
While the Veteran's February 1975 separation examination 
report indicated a normal evaluation of the spine, a March 
1975 treatment note indicates that the Veteran continued to 
have pain in the lumbosacral spine in the area of L5-S1.  
Lumbar muscle spasm was noted to be present at this time.

A variety of private medical records related to the Veteran's 
claims for disability benefits from the Social Security 
Administration (SSA) and worker's compensation.  These 
records reveal that the Veteran has chronic low back pain 
with radicular symptoms in his lower extremities.  A May 1997 
examination report provides the best summary of the Veteran's 
low back symptoms.  A post-service, low back injury in 
December 1985 was noted.  Subsequently, computerized 
tomography (CT) examination revealed intervertebral disc 
abnormalities at L4-5, and L5-S1.  His symptoms of low back 
pain with radicular symptoms continued.  Disc surgery was 
conducted on L4-5 and L5-S1 in 1989 and again in 1993.  

A July 2001 examination report indicates a diagnosis of 
chronic low back pain, status post two disc surgeries with 
residual L4-5 radiculopathy. 

VA medical records dated in 2007 reveal continuing treatment 
for complaints of low back pain with surgery being required 
in March 2007.  An April 2007 physician's note relates the 
Veteran's current lumbar spine disability to the complaints 
of back pain treated during active service.  

In July 2008, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran reported a low back 
pain as a result of a lifting injury during service and that 
he had continued symptoms of low back pain and discomfort 
ever since service.  The examining physician's initial 
opinion was that the Veteran's current low back disability 
was related to low back pain treated during active service.  
However, the examiner subsequently qualified this opinion 
after reviewing the medical evidence of record and noting 
that there were no medical records showing complaints of low 
back pain from the Veteran's separation from service in 1975 
until the initial post-service low back injury noted in 1985.  

The evidence supports a grant of service connection for a 
lumbar spine disability.  The service treatment records 
clearly show that the Veteran was treated for low back pain 
during service, which was diagnosed as lumbosacral strain.  
The March 1975 service treatment record reveals that he had 
symptoms of low back pain and lumbar muscle spasm at the time 
of separation from service.  In addition, the service 
treatment records reveal radiology evidence of disc space 
narrowing, early evidence of degenerative disc disease.  The 
Veteran reports a continuity of symptomatology of low back 
pain and discomfort dating from service.  He is competent to 
testify as to these easily identifiable symptoms of low back 
pain.   Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also, Washington v. Nicholson, 19 Vet App 362 (2005), citing 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge). 

The evidence of record reveals that the Veteran had a post-
service low back injury in approximately 1985 and that since 
that time he has had degenerative disc disease of the 
lumbosacral spine requiring several surgeries.  The two VA 
medical opinions of record relate the Veteran's current low 
back disability to active service on the assumption that his 
report of continuity of symptomatology of low back pain 
dating from service is credible.  The Board finds the Veteran 
credible, especially in light of evidence of lumbosacral disc 
space narrowing during service.  There is evidence of current 
lumbar spine disability in the form of post-operative 
degenerative disc disease.  There are two VA medical opinions 
relating the current low back disability to service, and 
there is credible evidence of continuity of symptomatology 
provided by the Veteran.  Accordingly, service connection for 
a lumbar spine disability is warranted.








ORDER

Service connection for a lumbar spine disability is granted.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


